Caton, C. J. The cause was by the agreement of the parties submitted to the judge for trial, in place of a jury, and was accordingly tried and submitted to him, aud he took it under advisement. At a subsequent day, in the absence of and without notice to the defendant or his counsel, he recalled some of the witnesses before him, probably to refresh his memory as to what they had testified on the trial. This we think was error. If he deemed it necessary to enable him to decide the case satisfactorily, to call the former witnesses or others, he should have caused a reasonable notice to have been served on the party, that he might be present at the new hearing and cross-examine the witnesses. The judgment is reversed, and the cause remanded. Judgment reversed.